








REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this "Agreement") is made and entered into
as of October 31, 2006, by and among Datalogic International, Inc., a Delaware
corporation (the "Company"), and the purchasers listed on Schedule I hereto (the
"Purchasers").




This Agreement is being entered into pursuant to the Note and Warrant Purchase
Agreement dated as of the date hereof among the Company and the Purchasers (the
"Purchase Agreement").




The Company and the Purchasers hereby agree as follows:




1.

Definitions.




Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:




"Advice" shall have meaning set forth in Section 3(n).




"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, "control," when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of "affiliated," "controlling" and "controlled" have meanings correlative
to the foregoing.




"Board" shall have meaning set forth in Section 3(o).




     

"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.




"Closing Date" means the date of the closing of the purchase and sale of the
Notes and the Warrants pursuant to the Purchase Agreement.




"Commission" means the Securities and Exchange Commission.




"Common Stock" means the Company's Common Stock, par value $.01 per share.




"Effectiveness Date" means with respect to the initial Registration Statement
the earlier of (A) the ninetieth (90th) day following the Closing Date (or the
one hundred twentieth (120th) day following the Closing Date if the Registration
Statement receives a “full review” from the Commission) or (B) the date which is
within three (3) Business Days of the date on which the Commission informs the
Company that (i) the Commission will not review the initial














--------------------------------------------------------------------------------







Registration Statement or (ii) the Company may request the acceleration of the
effectiveness of the initial Registration Statement and the Company makes such
request, and with respect to any additional Registration Statements which may be
required pursuant to Section 3(c), the earlier of (A) the ninetieth (90th) day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required hereunder or (B)
the date which is within three (3) Business Days of the date on which the
Commission informs the Company that (i) the Commission will not review any such
additional Registration Statement or (ii) the Company may request the
acceleration of the effectiveness of the additional Registration Statement and
the Company makes such request; provided that, if the Effectiveness Date falls
on a Saturday, Sunday or any other day which shall be a legal holiday or a day
on which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.  




"Effectiveness Period" shall have the meaning set forth in Section 2(a).




"Event" shall have the meaning set forth in Section 7(d).




"Event Date" shall have the meaning set forth in Section 7(d).




"Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Filing Date" means, with respect to the initial Registration Statement required
hereunder, the forty-fifth (45th) day following the Closing Date and, with
respect to any additional Registration Statement which may be required pursuant
to Section 3(c), the 20th Business Day following the date on which the Company
first knows, or reasonably should have known, that such additional Registration
Statement is required hereunder; provided that, if the Filing Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Filing Date shall be the following Business Day.




     

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.




          

"Indemnified Party" shall have the meaning set forth in Section 5(c).




          

"Indemnifying Party" shall have the meaning set forth in Section 5(c).




"Losses" shall have the meaning set forth in Section 5(a).




    

"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.




     

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

















--------------------------------------------------------------------------------







"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.




"Registrable Securities" means (A) the shares of Common Stock issuable upon
conversion or repayment of the Notes (“Note Registrable Securities”) and (B) the
shares of Common Stock issuable upon exercise of the Warrants (“Warrant
Registrable Securities”); provided, however, that Registrable Securities shall
include (but not be limited to) a number of shares of Common Stock equal to no
less than (i) 200% of the maximum shares of Common Stock which would be issuable
upon conversion of the Notes including all accrued interest through the Maturity
Date of the Notes, (ii) all of the Warrant Shares, (iii) the number of shares of
Common Stock, determined on a good faith basis, that the Company would have to
issue (x) in the event the reset provisions set forth herein are applicable
and/or (y) in payment of any liquidated damages due to the late filing or late
effectiveness of the Registration Statement, (iv) the Securities issuable to the
Placement Agent, and (v) such other shares of Common Stock as may be agreed to
by the Purchasers and the Placement Agent.




"Registration Statement" means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.




"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




"Rule 158" means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




          

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




"Securities Act" means the Securities Act of 1933, as amended.








-3-







--------------------------------------------------------------------------------







"Special Counsel" means Richardson & Patel LLP, for which the Holders will be
reimbursed by the Company pursuant to Section 4.







"Warrants" means the warrants to purchase shares of Common Stock issued to the
Purchasers pursuant to the Purchase Agreement.




2.

Resale Registration.  




(a)

On or prior to the Filing Date the Company shall prepare and file with the
Commission a "resale" Registration Statement providing for the resale of all of
the Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415; provided, however, that if the Registrable Securities
hereunder shall equal or exceed 46% of the issued and outstanding Common Stock
of the Company on the actual filing date of the initial Registration Statement,
the initial Registration Statement shall register a number of shares of Common
Stock which is equal to 46% of the issued and outstanding shares of Common Stock
of the Company on such actual filing date minus 10,000 shares of Common Stock,
and the remaining Registrable Securities shall be subject to Section 3(c).  As a
result of the limitations set forth in this Section 2(a), the amount of each
Holder’s Registrable Securities that will be registered in the initial
Registration Statement and any additional Registration Statement, if applicable,
may be less than 100% of their Registrable Securities and as such will be
determined as follows: (i) if all investors in the Company’s May 2006 common
stock and warrant offering exchange the securities purchased in such offering
and invest additional funds into this note and warrant offering, then the number
of Registrable Securities to be registered for each Holder shall be reduced
pro-rata among all Holders for the initial Registration Statement and any
additional Registration Statement, as applicable, and (ii) if a May 2006
investor exchanges its securities for the notes and warrants being offered by
the Company, but does not invest additional funds into this offering, then such
person will only have their Registrable Securities included on the initial
Registration Statement or additional Registration Statements, if all of the
Registrable Securities of non-May 2006 investors and May 2006 investors that
invested additional funds into this offering are included thereon. The
Registration Statement shall be on Form SB-2 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form SB-2, in
which case such registration shall be on another appropriate form in accordance
with the Securities Act and the rules promulgated thereunder).  The Company
shall (i) not permit any securities other than the Registrable Securities to be
included in the Registration Statement and (ii) use its best efforts to cause
the Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
Effectiveness Date, and to keep such Registration Statement continuously
effective under the Securities Act until such date as is the earlier of (x) the
date when all Registrable Securities covered by such Registration Statement have
been sold or (y) the date on which the Registrable Securities may be sold
without any restriction pursuant to Rule 144(k) as determined by the counsel to
the Company pursuant to a written opinion letter, addressed to the Company's
transfer agent to such effect (the "Effectiveness Period").  




(b)

If at any time and for any reason, an additional Registration Statement is
required to be filed because at such time the actual number of shares of Common
Stock into which the Notes are convertible and the Warrants are exercisable plus
the number of shares of





-4-







--------------------------------------------------------------------------------







Common Stock exceeds the number of shares of Registrable Securities remaining
under the Registration Statement, the Company shall have twenty (20) Business
Days to file such additional Registration Statement, and the Company shall use
its best efforts to cause such additional Registration Statement to be declared
effective by the Commission as soon as possible, but in no event later than
ninety (90) days after filing.  If any such additional Registration Statement is
not filed in the time periods set forth in this Section 2(b), the liquidated
damages set forth in Section 7(d) below shall be applicable.




3.

Registration Procedures.




          

In connection with the Company's registration obligations hereunder, the Company
shall:

          

          

(a)

Prepare and file with the Commission on or prior to the Filing Date a
Registration Statement on Form SB-2 (or if the Company is not then eligible to
register for resale the Registrable Securities on Form SB-2 such registration
shall be on another appropriate form in accordance with the Securities Act and
the rules promulgated thereunder) in accordance with the method or methods of
distribution thereof as specified by the Holders (except if otherwise directed
by the Holders), and use its reasonable best efforts to cause the Registration
Statement to become effective and remain effective as provided herein; provided,
however, that not less than five (5) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated therein by
reference), the Company shall (i) furnish to the Holders and the Special
Counsel, copies of all such documents proposed to be filed, which documents
(other than those incorporated by reference) will be subject to the review of
such Holders and such Special Counsel, and (ii) cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of Special
Counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.  The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities or the Special Counsel shall reasonably
object in writing within three (3) Business Days of their receipt thereof.




(b)

(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement as may be necessary to
keep a Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements as necessary in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) respond as promptly as possible, but in no event later
than ten (10) Business Days, to any comments received from the Commission with
respect to the Registration Statement or any amendment thereto and as promptly
as possible provide the Holders true and complete copies of all correspondence
from and to the Commission relating to the Registration Statement; and (iv)
comply in all material respects with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement





-5-







--------------------------------------------------------------------------------







during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.




(c)

If during the Effectiveness Period and following the effective date of the
Registration Statement described in the second sentence of this Section 3(c),
the number of Registrable Securities at any time exceeds 50% of the number of
shares of Common Stock then registered in a Registration Statement(s), then the
Company shall file as soon as reasonably practicable, but in any case prior to
the applicable Filing Date, an additional Registration Statement covering the
resale by the Holders of the Registrable Securities not included in the initial
Registration Statement or any additional Registration Statement.   In addition,
in the event that the Registrable Securities are not included in the initial
Registration Statement or any additional Registration Statement as contemplated
by the proviso regarding Registrable Securities in Section 2(a) above, then,
upon the written request of Holders holding at least 51% of the then outstanding
Registrable Securities, the Company shall file as soon as reasonably
practicable, but in no event later than the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the difference between the Registrable Securities and the number of
Registrable Securities in the initial Registration Statement and any additional
Registration Statement.




(d)

Notify the Holders of Registrable Securities to be sold and the Special Counsel
as promptly as possible (and, in the case of (i)(A) below, not less than five
(5) days prior to such filing) and (if requested by any such Person) confirm
such notice in writing no later than one (1) Business Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is filed, (B) when the Commission notifies
the Company whether there will be a "review" of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event that makes any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.




          

(e)

Use its reasonable best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of, (i) any order suspending the effectiveness of the
Registration Statement or (ii)





-6-







--------------------------------------------------------------------------------







any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.




(f)

If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.




(g)

Furnish to each Holder and the Special Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.




(h)

Promptly deliver to each Holder and the Special Counsel, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
the Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.




(i)

Prior to any public offering of Registrable Securities, use its reasonable best
efforts to register or qualify or cooperate with the selling Holders and the
Special Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period, and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.




          

(j)

Cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates shall be free of all restrictive
legends (provided that the issuance of such unlegended certificates is in
compliance with applicable securities laws), and to enable such Registrable
Securities to be in such denominations and registered in such names as any
Holder may reasonably request in writing at least two (2) Business Days prior to
any sale of Registrable Securities.




(k)

Upon the occurrence of any event contemplated by Section 3(d)(v), as promptly as
possible, prepare a supplement or amendment, including a post-effective





-7-







--------------------------------------------------------------------------------







amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.




(l)

Use its reasonable best efforts to cause all Registrable Securities relating to
the Registration Statement to be listed on the OTC Bulletin Board or any other
securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed or traded as and when required
pursuant to the Purchase Agreement.




(m)

Comply in all material respects with all applicable rules and regulations of the
Commission and make generally available to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 12-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.




(n)

The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
and the Company may exclude from such registration the Registrable Securities of
any such Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request.




If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force or
the applicable rules and regulations of the Commission promulgated thereunder)
the deletion of the reference to such Holder in any amendment or supplement to
the Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.




Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under a Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(h) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(d) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to each Registration
Statement.




Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(d)(ii), 3(d)(iii), 3(d)(iv), 3(d)(v) or 3(o), such Holder
will forthwith discontinue disposition of such Registrable Securities under each
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement





-8-







--------------------------------------------------------------------------------







contemplated by Section 3(k), or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.




(o)

If (i) there is material non-public information regarding the Company which the
Company's Board of Directors (the "Board") reasonably determines not to be in
the Company's best interest to disclose and which the Company is not otherwise
required to disclose, (ii) there is a significant business opportunity
(including, but not limited to, the acquisition or disposition of assets (other
than in the ordinary course of business) or any merger, consolidation, tender
offer or other similar transaction) available to the Company which the Board
reasonably determines not to be in the Company's best interest to disclose, or
(iii) the Company is required to file a post-effective amendment to a
Registration Statement to incorporate the Company’s quarterly and annual reports
and audited financial statements on Forms 10-Q and 10-K, then the Company may
(x) postpone or suspend filing of a registration statement for a period not to
exceed thirty (30) consecutive days or (y) postpone or suspend effectiveness of
a registration statement for a period not to exceed twenty (20) consecutive
days; provided that the Company may not postpone or suspend effectiveness of a
registration statement under this Section 3(o) for more than fifty-five (55)
days in the aggregate during any three hundred sixty (360) day period; provided,
however, that no such postponement or suspension shall be permitted for
consecutive twenty (20) day periods arising out of the same set of facts,
circumstances or transactions.




(p)

The Company shall make any and all filings required of it with the National
Associations of Securities Dealers (“NASD”) including, but not limited to,
filings required under Rule 2710 of the NASD rules and regulations, concurrently
with the Company’s initial filing of the Registration Statement with the
Commission.




     4.

Registration Expenses.




All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, except as and to the extent specified in this Section
4, shall be borne by the Company whether or not the Registration Statement is
filed or becomes effective and whether or not any Registrable Securities are
sold pursuant to the Registration Statement.  The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with the OTC Bulletin Board and
each other securities exchange or market on which Registrable Securities are
required hereunder to be listed, if any, (B) with respect to filing fees
required to be paid to the National Association of Securities Dealers, Inc. and
the NASD Regulation, Inc. and (C) in compliance with state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Holders (subject to a cap of $5,000) in connection with Blue Sky
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the





-9-







--------------------------------------------------------------------------------







Company and Special Counsel for the Holders, in the case of the Special Counsel
in the amount of $2,500 to be paid to Richardson & Patel LLP upon the execution
of this Agreement, (v) Securities Act liability insurance, if the Company so
desires such insurance, and (vi) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Company's
independent public accountants (including the expenses of any comfort letters or
costs associated with the delivery by independent public accountants of a
comfort letter or comfort letters).  In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder.  For the avoidance
of doubt, all brokers and underwriters’ fees and discounts relating to resale of
the Registrable Securities shall be expenses borne by each of the Holders and
not the Company.




     5.

Indemnification.




(a)

Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys' fees) and expenses (collectively, "Losses"),
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any statutory preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (i) such untrue statements or omissions are based solely upon
information regarding such Holder or such other Indemnified Party furnished in
writing to the Company by such Holder (or their counsel or Special Counsel)
expressly for use therein and (ii) that the foregoing indemnity agreement is
subject to the condition that, insofar as it relates to any untrue statement,
allegedly untrue statement, omission or alleged omission made in any preliminary
prospectus but eliminated or remedied in the final prospectus (filed pursuant to
Rule 424 of the Securities Act), such indemnity agreement shall not inure to the
benefit of any Holder, underwriter, broker or other Person acting on behalf of
holders of the Registrable Securities, from whom the Person asserting any loss,
claim, damage, liability or expense purchased the Registrable Securities which
are the subject thereof, if a copy of such final prospectus had been made
available to such Person and such Holder, underwriter, broker or other Person
acting on behalf of holders of the Registrable Securities and such final
prospectus was not delivered to such Person with or prior to the written
confirmation of the sale of such Registrable Securities to such Person.  The
Company shall notify





-10-







--------------------------------------------------------------------------------







the Holders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.




(b)

Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review), as incurred, arising solely out of or based solely upon any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or arising solely out of or based solely
upon any omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder (or their counsel or Special Counsel) or other
Indemnifying Party to the Company specifically for inclusion in any Registration
Statement or such Prospectus.  Notwithstanding anything to the contrary
contained herein, each Holder shall be liable under this Section 5(b) for only
that amount as does not exceed the net proceeds to such Holder as a result of
the sale of Registrable Securities pursuant to such Registration Statement.




(c)

Conduct of Indemnification Proceedings.  If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the "Indemnifying Party) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.




An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel (which shall be reasonably acceptable to the Indemnifying Party) that
a conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the





-11-







--------------------------------------------------------------------------------







Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed.  No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.




     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within thirty (30)
days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).




(d)

Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Party on the one hand and the Indemnified Party on the other from
the offering of the Notes and Warrants.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault, as applicable, of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
 The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.  In no event shall any selling Holder
be required to contribute an amount under this Section 5(d) in excess of the net
proceeds received by such Holder upon sale of such Holder’s Registrable
Securities pursuant to the Registration Statement giving rise to such
contribution obligation.




     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
 No Person guilty of fraudulent misrepresentation (within the meaning of





-12-







--------------------------------------------------------------------------------







Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.




     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.  Notwithstanding anything to the contrary contained herein,
the Holders shall be liable under this Section 5(d) for only that amount as does
not exceed the net proceeds to such Holder as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

     

6.

Rule 144.




     As long as any Holder owns any Registrable Securities, Notes or Warrants,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Section 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings.  As long as any Holder owns any Registrable Securities,
Notes or Warrants, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the
Holders and make publicly available in accordance with Rule 144(c) promulgated
under the Securities Act annual and quarterly financial statements, together
with a discussion and analysis of such financial statements in form and
substance substantially similar to those that would otherwise be required to be
included in reports required by Section 13(a) or 15(d) of the Exchange Act, as
well as any other information required thereby, in the time period that such
filings would have been required to have been made under the Exchange Act.  The
Company further covenants that it will take such further action as any Holder
may reasonably request all to the extent required from time to time to enable
such Person to sell the Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144.   




7.

Miscellaneous.




(a)

Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.




(b)

No Inconsistent Agreements.  Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement or otherwise conflicts
with the provisions hereof.  Except as disclosed in Schedule





-13-







--------------------------------------------------------------------------------







2.1(c) of the Purchase Agreement, neither the Company nor any of its
subsidiaries has previously entered into any agreement currently in effect
granting any registration rights with respect to any of its securities to any
Person.  Without limiting the generality of the foregoing, without the written
consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company, under the Securities Act
unless the rights so granted are subject in all respects to the prior rights in
full of the Holders set forth herein, and are not otherwise in conflict with the
provisions of this Agreement.




(c)

No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto or as disclosed
on Schedule 2.1(c) of the Purchase Agreement or Schedule II hereto) may include
securities of the Company in the Registration Statement, and the Company shall
not after the date hereof enter into any agreement providing such right to any
of its securityholders, unless the right so granted is subject in all respects
to the prior rights in full of the Holders set forth herein, and is not
otherwise in conflict with the provisions of this Agreement.




(d)

Failure to File Registration Statement and Other Events.  The Company and the
Purchasers agree that the Holders will suffer damages if a Registration
Statement is not filed on or prior to the Filing Date and not declared effective
by the Commission on or prior to the Effectiveness Date, as the case may be, and
maintained in the manner contemplated herein during the Effectiveness Period or
if certain other events occur.  The Company and the Holders further agree that
it would not be feasible to ascertain the extent of such damages with precision.
 Accordingly, if (A) a Registration Statement is not filed on or prior to the
Filing Date or (B) a Registration Statement is not declared effective by the
Commission on or prior to the Effectiveness Date or (C) the Company fails to
file with the Commission a request for acceleration in accordance with Rule 461
promulgated under the Securities Act within three (3) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be "reviewed," or not subject
to further review, or (D) a Registration Statement is filed with and declared
effective by the Commission but thereafter ceases to be effective as to all
Registrable Securities at any time prior to the expiration of the Effectiveness
Period without being succeeded immediately by a subsequent Registration
Statement filed with and declared effective by the Commission, or (E) the
Company has breached Section 3(o), or (F) trading in the Common Stock shall be
suspended or if the Common Stock is delisted from the OTC Bulletin Board (or
other principal exchange on which the Common Stock is traded) for any reason for
more than three (3) Business Days in the aggregate, or (G) the Company fails to
file and have a Registration Statement declared effective in accordance with
Section 2(b) hereof, (any such failure or breach being referred to as an
"Event," and for purposes of clauses (A), (B) and (G) the date on which such
Event occurs, or for purposes of clause (C) the date on which such three (3)
Business Day period is exceeded, or for purposes of clause (D) after more than
fifteen (15) Business Days, or for purposes of clause (F) the date on which such
three (3) Business Day period is exceeded, being referred to as "Event Date"),
the Company shall pay, at the option of the Holder, an amount in cash or shares
of Common Stock, as liquidated damages to each Holder equal to two percent (2%)
of the amount of the Holder’s initial investment in the Notes for each 30 day
period or portion thereof thereafter from the Event Date until the applicable
Event is cured.  Notwithstanding anything to the contrary in this Section 7(d),
if (i) any of the Events described in clauses (A), (B) or (C) shall





-14-







--------------------------------------------------------------------------------







have occurred, (ii) on or prior to the applicable Event Date, the Company shall
have exercised its rights under Section 3(o) hereof and (iii) the postponement
or suspension permitted pursuant to such Section 3(o) shall remain effective as
of such applicable Event Date, then the applicable Event Date shall be deemed
instead to occur on the second Business Day following the termination of such
postponement or suspension.  Liquidated damages payable by the Company pursuant
to this Section 7(d) shall be payable on the first (1st) business day of each
thirty (30) day period following the Event Date. In no event will such damages
exceed nine percent (9%) of the original principal amount of the Notes.  The
payment of such damages shall be made by the Company (i) in cash, or (ii) in
Common Stock, valued at the applicable Conversion Price (x) at the election of
the Note holder prior the cash payment of damages by the Company, or (y) at the
election of the Company, provided that in the case of clause (y) all such Common
Stock so delivered is registered on the Registration Statement and that the
Registration Statement is then currently effective.  All amounts paid as damages
under this Section 7(d) shall be called “Periodic Amounts.”




(e)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the Registrable Securities then outstanding.




(f)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earlier of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice prior to 5:00 p.m., New York City time, on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified for notice later than 5:00 p.m., New York City time, on any date and
earlier than 11:59 p.m., New York City time, on such date, (iii) the Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service or (iv) actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be with
respect to each Holder at its address set forth under its name on Schedule I
attached hereto, or with respect to the Company, addressed to:




If to the Company:

DataLogic International, Inc.
18301 Von Karman Ave., Suite 250

Irvine, CA 92612

Attention:  Keith Moore, CEO

Facsimile No.:

(815) 301-8756




With a copy to:

Weed & Co. LLP
4695 MacArthur Court, Suite 1430
Newport Beach, CA 92660

Attn:

Rick Weed, Esq.

Facsimile No.: (949) 475-9087








-15-







--------------------------------------------------------------------------------










or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.  Copies of notices to the Holders shall be sent to Richardson &
Patel LLP, 405 Lexington Avenue, 26th Floor, New York, New York 10174,
Attention: Jody R. Samuels, Esq., Tel. No.: (212) 907-6686, Fax. No.: (212)
907-6687.




(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns.  The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder.  Each Purchaser may assign its
rights hereunder in the manner, and to the Persons, as permitted under the
Purchase Agreement.




(h)

Assignment of Registration Rights.  The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Affiliate of such Holder or any
other Holder or Affiliate of any other Holder of all or a portion of the
Registrable Securities if:  (i) the Holder agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, (iv) at or before
the time the Company receives the written notice contemplated by clause (ii) of
this Section, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions of this Agreement, and (v) such transfer shall
have been made in accordance with the applicable requirements of the Purchase
Agreement.  In addition, each Holder shall have the right to assign its rights
hereunder to any other Person with the prior written consent of the Company,
which consent shall not be unreasonably withheld.  The rights to assignment
shall apply to the Holders (and to subsequent) successors and assigns.  




(i)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.




(j)

Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.  The Company and the Holders agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive





-16-







--------------------------------------------------------------------------------







any right to raise forum non conveniens or any other argument that New York is
not the proper venue.  The Company and the Holders irrevocably consent to
personal jurisdiction in the state and federal courts of the state of New York.
 The Company and the Holders consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 7(j) shall affect or limit any right to serve process in any
other manner permitted by law.  The Company and the Holders hereby agree that
the prevailing party in any suit, action or proceeding arising out of or
relating to this Agreement or the Purchase Agreement, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.  The
parties hereby waive all rights to a trial by jury.




          

(k)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.




(l)

Severability. If any term, provision, covenant or restriction of this Agreement
is held to be invalid, illegal, void or unenforceable in any respect, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the parties hereto shall use their reasonable efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.




          

(m)

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.




(n)

Shares Held by the Company and its Affiliates. Whenever the consent or approval
of Holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by the Company or its Affiliates (other
than any Holder or transferees or successors or assigns thereof if such Holder
is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.




(o)

Independent Nature of Purchasers.  The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  The Company acknowledges that the decision of each
Purchaser to purchase Securities pursuant to the Purchase Agreement has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions.  The





-17-







--------------------------------------------------------------------------------







Company acknowledges that nothing contained herein, or in any Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto
(including, but not limited to, the (i) inclusion of a Purchaser in the
Registration Statement and (ii) review by, and consent to, such Registration
Statement by a Purchaser) shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for the placement agent and
such counsel does not represent the Purchasers.  The Company acknowledges that
it has elected to provide all Purchasers with the same terms and Transaction
Documents for the convenience of the Company and not because it was required or
requested to do so by the Purchasers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











-18-







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.




DATALOGIC INTERNATIONAL, INC.







By:_____________________________________

Name:  Keith Moore

Title:    CEO




 

PURCHASER:







By:_____________________________________

Name:  

     

Title:    

 























-19-







--------------------------------------------------------------------------------







Schedule I

List of Purchasers







[SEE ATTACHED SPREADSHEET]





-20-







--------------------------------------------------------------------------------







Schedule II

Securities Permitted to be Included on the Registration Statement




1.

Shares of Common Stock issuable upon the exercise of warrants issuable to the
placement agent and its designees in connection with the transactions
contemplated by the Purchase Agreement.




2.

All securities subject to the following registration rights:




a.  Registration rights granted pursuant to CBSi Asset Purchase Agreement dated

September 15, 2005 (filed as an exhibit to the Company’s Current Report on Form
8-K dated September 21, 2005).




b.  Registration rights granted to Laurus Master Fund Ltd. pursuant to
Registration Rights Agreement dated January 20, 2006 (filed as an exhibit to the
Company’s Current Report on Form 8-K dated January 25, 2006).








-21-





